Citation Nr: 1213551	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-18 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Denver, Colorado


THE ISSUE

Entitlement to an initial higher (compensable) rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to February 1968.  He received various decorations evidencing combat including the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 RO rating decision that, in pertinent part, granted service connection and a noncompensable rating for bilateral hearing loss, effective April 11, 2006.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA audiological examination in September 2006.  The assessment, at that time, was moderate sensorineural hearing loss, bilaterally.  

The Board observes that the Veteran has received treatment for his service-connected bilateral hearing loss subsequent to the September 2006 VA audiological examination.  For example, the Board notes that a February 2011 VA audiological evaluation report indicates that the audiometric results revealed normal hearing sloping from a mild to profound sensorineural hearing loss, bilaterally.  The examiner specifically noted that the results showed a slight decrease in thresholds when compared with the previous test results dated in "October" 2006.  

Further, the Board observes that at the August 2011 Board hearing, the Veteran testified that his service-connected bilateral hearing loss would kind of isolate him at times, especially in a group if there was background noise.  He also stated that he had trouble with high frequency noises.  

The Board notes that the evidence of record clearly raises a question as to the current severity of the Veteran's service-connected bilateral hearing loss.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  In the report of such VA examination, the examiner must fully describe the functional effects caused by the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record. 

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for hearing problems since September 2006.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records (including records of any audiological evaluations performed by audiology for hearing aid purposes) since September 2006 should be obtained.  

2.  Schedule the Veteran for a VA audiological examination to determine the extent and severity of his bilateral hearing loss.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  Also, the examiner should fully describe the functional effects of the Veteran's hearing loss disability.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.  

3.  Thereafter, readjudicate the Veteran's claim for entitlement to an initial higher (compensable) rating for bilateral hearing loss.  If the benefit sought on appeal is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


